DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are pending. Claims 1-16 have been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: high pressure expansion device in claims 1-16; expansion device in claims 1-16; control unit in claims 3 and 6; compressor unit in claims 1, 4, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “Expansion device” is numbered as elements 10 and 14 and only is disclosed as the element that is used as the expansion device. However, the actual structure of 10 and 14 is not disclosed.


Claims 3, 6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “Control unit” is numbered as element 48 and only is disclosed as the element that is used to control the valves. However, the actual structure of 48 is not disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Control unit” is identified as element 48 to control the valves. However, the structure of 48 is not disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Therefore claims 3, 6, 8-9 are also rejected for having the indefinite limitation of “control unit” or dependency from claims having “control unit”. 

Claim limitation “expansion device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 recited expansion device, however the specification identifies the device as element (10) but does not disclose what structure (10) actually is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Therefore claims 2-16 are also rejected for having the indefinite limitation of “expansion device” or dependency from claims having “expansion device”. 


The term "normal cooling temperature evaporator" in claims 1, 4, 6, 11 and 15 is a relative term which renders the claim indefinite.  The term "normal cooling temperature evaporator" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This is indefinite as to what normal cooling temperature is. 
The term "normal cooling temperature device" in claims 1, 4, 10, 11 and 13 is a relative term which renders the claim indefinite.  The term "normal cooling temperature " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This is indefinite as to what normal cooling temperature is.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “comprising a flash-gas line fluidly connecting a gas outlet of the receiver to the inlet side of the compressor unit; the flash-gas line”, and the claim also recites “in particular comprising a least one of a flash-gas valve and a flash-gas heat exchanger configured to effectuate heat exchange between flash-gas flowing through the flash-gas line and refrigerant exiting from the receiver via a liquid outlet” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a freezing temperature branch fluidly connected between a liquid outlet of the receiver, particularly at a position between the receiver and the expansion .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The method claims do not further limit the recited limitations of apparatus claim 1. The claims are methods of using the apparatus of claim 1 which are not proper dependency and should be independent claims from the apparatus claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 7, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jaster (5,103,650). 
Regarding Claim 1: Jaster teaches a refrigeration circuit (Figure 2) comprising in the direction of flow of a circulating refrigerant: a compressor unit (13, 14, 15) comprising at least one compressor (13, 14,15); a heat rejecting heat exchanger/gas cooler (16); a high pressure expansion device (17); a receiver (24); an expansion device (11); an evaporator (12); and a low pressure gas-liquid-separation unit (22 and 23a) 
Regarding Claim 2: Jaster further teaches wherein the second collecting container (23) is arranged above the receiver (24), and wherein the first collecting container (22) is arranged above the second collecting container (23).
Regarding Claim 4: Jaster teaches a refrigeration circuit (Figure 1) comprising in the direction of flow of a circulating refrigerant: a compressor unit (13, 14, 15) comprising at least one compressor (13, 14, 15); a heat rejecting heat exchanger/gas cooler (16); a high pressure expansion device (14); a receiver (24); an expansion device (11); an evaporator (12); a low pressure gas-liquid-separation unit comprising collecting containers (22, 23); an inlet valve unit (11) configured to alternately connecting an outlet (line into 24) of the evaporator (12) to an inlet (22, 23) of one of the collecting containers (22, 23); a gas outlet valve unit (17) configured to alternately connect an inlet side (3) of the compressor unit (13, 14, 15) to a gas outlet (37) of one of the collecting containers (22); and a liquid outlet valve unit (19) configured to alternately connect an inlet (8d) of the receiver (24) to a liquid outlet (pipe from 23) of one of the collecting containers (23). 
Regarding Claim 5: Jaster further teaches wherein the collecting containers (22, 23) are arranged above the receiver (24).
Regarding Claim 7: Jaster teaches wherein the inlet (pipe into 24) of the receiver (24) is at least temporarily fluidly connected to a liquid outlet (from 23) of a second collecting container (23) of the collecting containers in the first mode (valve 11 open); and the inlet (line into 24) of the receiver (24) is at least temporarily fluidly connected to a liquid outlet (line 35) of the first collecting container (22) of the collecting containers in the second mode (valves 19 and 11 open).
Regarding Claim 10: Jaster further teaches wherein the high pressure expansion device (17) is a high pressure expansion valve (see Figure 2).
Regarding Claim 14: Jaster further teaches closing both valves the inlet outlet and outlet valve (17, 19) for collecting liquid refrigerant in the first collecting container (22); opening the inlet valve (17) for transferring the collected liquid from the first collecting container (22) to the second collecting container (23); closing the inlet valve (17) and opening the outlet valve (19) for transferring the liquid from the second collecting container (23) into the receiver (24). 
Regarding Claim 15: Jaster further teaches comprising controlling the valve units (17, 19, 11) to alternately switch between two modes comprising: a first mode, in which the outlet (outlet of 12) of the normal cooling temperature evaporator (12) is fluidly connected to the inlet (into 22) of a first collecting container (22), the inlet of the compressor unit (13, 14, 15) is fluidly connected to the gas outlet (bypass from 22) of the first collecting container (22) and the first collecting container (22) is fluidly separated from the receiver (24); and a second mode, in which the outlet (outlet of 12) 
Regarding Claim 16: Jaster further teaches wherein the inlet (line into 24) of the receiver (24) is at least temporarily fluidly connected to a liquid outlet (line from 23) of a second collecting container (23) in the first mode; and the inlet (line into 24) of the receiver (24) is at least temporarily fluidly connected to a liquid outlet (line from 22) of the first collecting container (22) in the second mode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaster (5,103,650) in view of Cogswell et al. (US 2012/0167601 A1), hereafter referred to as “Cogswell.”
Regarding Claim 11: Jaster fails to teach wherein the high pressure expansion device is an ejector in particular comprising a high pressure inlet port fluidly connected to the outlet side of the heat rejecting heat exchanger/gas cooler, an ejector suction port fluidly connected via an ejector inlet valve to the outlet of the 1cooling temperature evaporator, and an outlet port fluidly connected to the receiver. 
Cogswell teaches wherein a high pressure expansion device (38) is an ejector (see Figure 4) in particular comprising a high pressure inlet port (40) fluidly connected to an outlet side of a heat rejecting heat exchanger/gas cooler (30), an ejector suction port (42) fluidly connected via an ejector inlet valve (248) to an outlet of a normal cooling temperature evaporator (64), and an outlet port (44) fluidly connected to a receiver (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the high pressure expansion device is an ejector in particular comprising a high pressure inlet port fluidly 
Regarding Claim 12: Jaster fails to teach comprising a flash-gas line fluidly connecting a gas outlet of the receiver to the inlet side of the compressor unit; the flash-gas line in particular comprising a least one of a flash-gas valve and a flash-gas heat exchanger configured to effectuate heat exchange between flash-gas flowing through the flash-gas line and refrigerant exiting from the receiver via a liquid outlet. 
Cogsell teaches comprising a flash-gas line (line from 54) fluidly connecting a gas outlet of a receiver (48) to an inlet side of a compressor unit (22); the flash-gas line (line from 54) in particular comprising a least one of a flash-gas valve (308) and a flash-gas heat exchanger (302) configured to effectuate heat exchange between flash-gas flowing through the flash-gas line (line from 54) and refrigerant exiting from the receiver (48) via a liquid outlet (52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided comprising a flash-gas line fluidly connecting a gas outlet of the receiver to the inlet side of the compressor unit; the flash-gas line in particular comprising a least one of a flash-gas valve and a flash-gas heat exchanger configured to effectuate heat exchange between flash-gas flowing through the flash-gas line and refrigerant exiting from the receiver via a liquid outlet to the . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jaster (5,103,650) in view of Zimmermann (US 2016/0138847 A1). 
Regarding Claim 13: further comprising a freezing temperature branch fluidly connected between a liquid outlet of the receiver, particularly at a position between the receiver and the expansion device and an inlet of the compressor unit, particularly at a position between the low pressure gas-liquid-separation unit, and the compressor unit, the freezing temperature branch comprising a freezing temperature expansion device, a freezing temperature evaporator and a freezing temperature compressor unit.
Zimmermann teaches a freezing temperature branch (380) fluidly connected between a liquid outlet of a receiver (270), particularly at a position between the receiver (270) and an expansion device (120) and an inlet (230 of a compressor unit (220), particularly at a position between a low pressure gas-liquid-separation unit (310), and the compressor unit (220), the freezing temperature branch comprising a freezing temperature expansion device (200), a freezing temperature evaporator (320) and a freezing temperature compressor unit (330). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a freezing temperature branch fluidly connected between a liquid outlet of the receiver, particularly at a position between the receiver and the expansion device and an inlet of the compressor unit, particularly at a position between the low pressure gas-liquid-separation unit, and the . 
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
Applicant needs to address the issues regarding the lack of disclosure of the control unit. The claim interpretation and indefiniteness of the control unit has not been countered nor has evidence of what the structure of the control unit been proffered.  
In regards to applicant arguments regarding Jaster reference, these arguments are not persuasive. Jaster is a closed fluid system, thus all elements within the system are both upstream and downstream from each of the other elements. Secondly, all of the outlets are and inlets of the containers are in fluid connection. 
It appears that applicant is arguing for a direct connection or for specific flow paths to flow from one element directly to another or directly to one another in a sequential order but this is not recited. 
Lastly, the opening or closing of any of the valves with effect flow within the system and thus with provide alternate flow paths of connection of the refrigerant depending on openings/closures of the various valves. It appears that the applicant is .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., remarks on bottom of page 8 to top of page 9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasahara et al. (5,651,257).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763